Sutton, J.,
dissenting. The excerpt from the charge of the court referred to in the third paragraph of the syllabus in this case, that “If you find the plaintiff is entitled to recover, that he sold this coat to Mrs. Hutchings in good faith, expecting Mr. Hutchings to pay for it, in ease she did not and it was a necessitjr, and did not extend the credit exclusively to Mrs. Hutchings, no separate or express agreement between them that she was to pay for it, you would find a verdict in favor of the plaintiff,” is not, in my opinion, susceptible of the construction placed upon it by the majority of the court; and therefore I dissent from the judgment of reversal in this case.